Case: 21-2172    Document: 61           Page: 1       Filed: 09/08/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      CALIFORNIA STEEL INDUSTRIES, INC.,
                Plaintiff-Appellee

                                  v.

                     UNITED STATES,
                     Defendant-Appellee

                                  v.

      UNITED STATES STEEL CORPORATION,
               Defendant-Appellant
              ______________________

                        2021-2172
                  ______________________

    Appeal from the United States Court of International
 Trade in 1:21-cv-00015-MMB, Judge M. Miller Baker.

           -------------------------------------------------

        NORTH AMERICAN INTERPIPE, INC.,
                Plaintiff-Appellee

                                  v.

                     UNITED STATES,
                     Defendant-Appellee
Case: 21-2172    Document: 61           Page: 2       Filed: 09/08/2022




 2                     CALIFORNIA STEEL INDUSTRIES, INC.        v. US



                                  v.

      UNITED STATES STEEL CORPORATION,
               Defendant-Appellant
              ______________________

                        2021-2180
                  ______________________

    Appeal from the United States Court of International
 Trade in No. 1:20-cv-03825-MMB, Judge M. Miller Baker.

           -------------------------------------------------

                      EVRAZ INC. NA,
                      Plaintiff-Appellee

                                  v.

                     UNITED STATES,
                     Defendant-Appellee

                                  v.

      UNITED STATES STEEL CORPORATION,
               Defendant-Appellant
              ______________________

                        2021-2181
                  ______________________

    Appeal from the United States Court of International
 Trade in No. 1:20-cv-03869-MMB, Judge M. Miller Baker.

           -------------------------------------------------

                 AM/NS CALVERT LLC,
                    Plaintiff-Appellee
Case: 21-2172     Document: 61           Page: 3       Filed: 09/08/2022




 CALIFORNIA STEEL INDUSTRIES, INC.        v. US                      3




                                   v.

                      UNITED STATES,
                      Defendant-Appellee

                                   v.

      UNITED STATES STEEL CORPORATION,
               Defendant-Appellant
              ______________________

                         2021-2182
                   ______________________

    Appeal from the United States Court of International
 Trade in No. 1:21-cv-00005-MMB, Judge M. Miller Baker.

            -------------------------------------------------

       VALBRUNA SLATER STAINLESS, INC.,
               Plaintiff-Appellee

                                   v.

                      UNITED STATES,
                      Defendant-Appellee

                                   v.

            ELECTRALLOY/G.O. CARLSON,
                 Defendant-Appellant
                ______________________

                         2021-2183
                   ______________________
Case: 21-2172     Document: 61           Page: 4       Filed: 09/08/2022




 4                      CALIFORNIA STEEL INDUSTRIES, INC.        v. US



    Appeal from the United States Court of International
 Trade in No. 1:21-cv-00027-MMB, Judge M. Miller Baker.

            -------------------------------------------------

     VOESTALPINE HIGH PERFORMANCE METALS
       CORP., EDRO SPECIALTY STEELS, INC.,
                 Plaintiffs-Appellees

                                   v.

                      UNITED STATES,
                      Defendant-Appellee

                                   v.

      ELECTRALLOY/G.O. CARLSON, CRUCIBLE
      INDUSTRIES LLC, ELLWOOD CITY FORGE
      COMPANY, ELLWOOD SPECIALTY STEEL,
                Defendants-Appellants
               ______________________

                         2021-2185
                   ______________________

    Appeal from the United States Court of International
 Trade in No. 1:21-cv-00093-MMB, Judge M. Miller Baker.
                  ______________________

                Decided: September 8, 2022
                  ______________________

     SANFORD M. LITVACK, Chaffetz Lindsey LLP, New
 York, NY, argued for all plaintiffs-appellees. Plaintiff-ap-
 pellee California Steel Industries, Inc. also represented by
 ROBERT MATTHEW BURKE, ANDREW POPLINGER.

      CRAIG A. LEWIS, Hogan Lovells US LLP, Washington,
Case: 21-2172    Document: 61        Page: 5   Filed: 09/08/2022




 CALIFORNIA STEEL INDUSTRIES, INC.   v. US                   5



 DC, for plaintiffs-appellees North American Interpipe, Inc.,
 Evraz Inc. NA, Valbruna Slater Stainless, Inc. Also repre-
 sented by HAROLD DEEN KAPLAN, NICHOLAS LANEVILLE.

    ROBERT ALAN LUBERDA, Kelley Drye & Warren, LLP,
 Washington, DC, for plaintiff-appellee AM/NS Calvert
 LLC. Also represented by JOSHUA MOREY, PAUL C.
 ROSENTHAL.

     MATTHEW MOSHER NOLAN, ArentFox Schiff LLP,
 Washington, DC, for plaintiffs-appellees voestalpine High
 Performance Metals Corp., Edro Specialty Steels, Inc. Also
 represented by JESSICA R. DIPIETRO, NANCY NOONAN, LEAH
 N. SCARPELLI.

     ANN MOTTO, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, argued for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, TARA K. HOGAN, PATRICIA M.
 MCCARTHY, STEPHEN CARL TOSINI.

     JAMES EDWARD RANSDELL, IV, Cassidy Levy Kent
 (USA) LLP, Washington, DC, argued for defendants-appel-
 lants. Also represented by THOMAS M. BELINE, NICOLE
 BRUNDA, CHASE DUNN, JACK ALAN LEVY; MICHELLE ROSE
 AVRUTIN, BENJAMIN JACOB BAY, NICHOLAS J. BIRCH,
 CHRISTOPHER CLOUTIER, ELIZABETH DRAKE, WILLIAM
 ALFRED FENNELL, LUKE A. MEISNER, KELSEY RULE, ROGER
 BRIAN SCHAGRIN, Schagrin Associates, Washington, DC;
 JOHN ROBERT MAGNUS, TradeWins LLC, Washington, DC;
 MATTHEW MCCONKEY, CHARLES ALAN ROTHFELD, Mayer
 Brown LLP, Washington, DC.
                 ______________________

    Before MOORE, Chief Judge, NEWMAN and HUGHES,
                    Circuit Judges.
   Opinion for the court filed by Circuit Judge HUGHES.
Case: 21-2172     Document: 61     Page: 6    Filed: 09/08/2022




 6                     CALIFORNIA STEEL INDUSTRIES, INC.   v. US



     Dissenting opinion filed by Circuit Judge NEWMAN.
 HUGHES, Circuit Judge.
     Before the United States Court of International Trade,
 several domestic importers challenged the United States
 Department of Commerce’s denials of their requests to be
 excluded from paying certain national security tariffs and
 to obtain refunds for such paid tariffs. Domestic steel pro-
 ducers United States Steel Corporation, Electralloy/G.O.
 Carlson, Crucible Industries LLC, Ellwood City Forge
 Company, and Ellwood Specialty Steel moved to intervene
 as of right, arguing that these exclusion-request disputes
 implicated their interests. The Court of International
 Trade denied their motions. N. Am. Interpipe, Inc. v.
 United States, 519 F. Supp. 3d 1313 (Ct. Int’l Trade 2021)
 (Decision). The proposed intervenors appeal from the
 court’s denial. We affirm.
                               I
      Section 232 of the Trade Expansion Act of 1962 author-
 izes the President to restrict imports of goods to safeguard
 national security. 19 U.S.C. § 1862. Pursuant to this au-
 thority, in March 2018, “the President imposed a 25 per-
 cent ad valorem tariff on imports of certain steel products.”
 Decision, 519 F. Supp. 3d at 1319 (citing Proclama-
 tion No. 9705, Adjusting Imports of Steel into the United
 States, 83 Fed. Reg. 11,625 (Mar. 8, 2018)). Domestic im-
 porters could request a tariff exclusion, however, either if
 the imported steel product was “not produced in the United
 States in a satisfactory quality,” or “for a specific national
 security consideration.” Id. (quoting Requirements for Sub-
 missions Requesting Exclusions, 83 Fed. Reg. 12,106,
 12,110 (Mar. 19, 2018)). Likewise, “[a]ny individual or or-
 ganization that manufactures steel articles in the United
 States” could then object to any such exclusion requests,
 providing domestic steel producers the opportunity to show
 that they either have or could have quickly produced a suf-
 ficient quantity of the same or similar quality product. Id.
Case: 21-2172     Document: 61       Page: 7   Filed: 09/08/2022




 CALIFORNIA STEEL INDUSTRIES, INC.   v. US                   7



 at 1320 (quoting Submissions of Exclusion Requests and
 Objections to Submitted Requests for Steel and Aluminum,
 83 Fed. Reg. 46,026, 46,058 (Sept. 11, 2018) (alteration in
 original)).
     Plaintiffs-appellees, here, are domestic manufacturers
 or distributors who had imported steel products subject to
 this § 232 ad valorem tariff. Id. These importers sought ex-
 clusions from the tariff. Id. In response, several domestic
 steel producers objected to the exclusion requests, assert-
 ing that “they could satisfactorily produce all of, or suffi-
 cient substitutes for, the material that was the subject of
 the exclusion requests.” Id. Commerce denied the exclusion
 requests, and the importers “paid the challenged duties
 and imported the steel products in question notwithstand-
 ing the exclusion denials.” Id.
     The importers then filed lawsuits alleging Administra-
 tive Procedure Act violations under the Court of Interna-
 tional Trade’s residual jurisdiction, see 28 U.S.C. § 1581(i),
 “contending that Commerce failed to consider relevant fac-
 tors and evidence, failed to give adequate explanations for
 its decisions, and in some instances considered legally ir-
 relevant factors.” Decision, 519 F. Supp. 3d at 1321. The
 importers requested either that a refund be issued or that
 the case be remanded to Commerce for further proceedings.
 Id. The domestic steel producers, who had objected to the
 importers’ tariff exclusion requests before Commerce,
 moved to intervene as party defendants in the importers’
 lawsuits. 1 They all “move[d] to intervene as a matter of


     1   United States Steel Corporation sought to inter-
 vene in four cases, brought by California Steel Industries,
 Inc. (No. 21-15), North American Interpipe Inc.
 (No. 20-3825), Evraz Inc. NA and Evraz Inc. NA Canada
 (No. 20-3869), and AM/NS Calvert LLC (No. 21-5); Elec-
 tralloy/G.O. Carlson sought to intervene in two cases,
Case: 21-2172     Document: 61     Page: 8    Filed: 09/08/2022




 8                     CALIFORNIA STEEL INDUSTRIES, INC.   v. US



 right under [United States Court of International Trade]
 Rule 24(a)(2) (based on a claimed interest in the transac-
 tions at issue) and, alternatively, for permissive interven-
 tion under Rule 24(b)(1)(B) (based on a claimed shared
 defense).” Id. Proposed intervenor U.S. Steel also “move[d]
 for permissive intervention under Rule 24(b)(1)(A) (based
 on a claimed conditional right to intervene by statute).” Id.
 The Court of International Trade denied intervention in all
 six cases. Id. at 1335.
      The court first addressed “the threshold question of the
 proposed intervenors’ standing,” and denied motions to in-
 tervene in four of the six cases for lack of standing. Id. at
 1321–22. In the court’s view, “Article III requires as a
 threshold matter that a proposed intervenor—regardless of
 the basis upon which intervention is sought—demonstrate
 independent constitutional standing insofar as the pro-
 posed intervenor seeks any relief that is different from that
 sought by the existing parties to the case.” Id. at 1321. This
 means, the court explained, that the proposed intervenor
 must either show “its independent constitutional standing
 or its ‘piggyback standing,’ i.e., standing based on seeking
 the same relief sought by an existing party to the case.” Id.



 brought by Valbruna Slater Stainless, Inc. (No. 21-27), and
 Voestalpine High Performance Metals Corporation and
 Edro Special Steels, Inc. (No. 21-93); and Crucible Indus-
 tries, LLC, Ellwood City Forge Company, and Ellwood Spe-
 cialty Steel sought to intervene in the case brought by
 Voestalpine and Edro (No. 21-93). In addition, four mem-
 bers of the American Line Pipe Producers Association—
 American Cast Iron Pipe Company, Berg Steel Pipe Corpo-
 ration, Berg Spiral Pipe Corporation, and Stupp Corpora-
 tion—sought to intervene in their individual capacities in
 the case brought by Evraz (No. 20-3869), but they have not
 appealed the Court of International Trade’s decision deny-
 ing their motion to intervene.
Case: 21-2172    Document: 61        Page: 9   Filed: 09/08/2022




 CALIFORNIA STEEL INDUSTRIES, INC.   v. US                   9



 at 1322 (citation omitted). Because “U.S. Steel [had] dis-
 claim[ed] seeking any relief separate from that sought by
 the government” in North American Interpipe’s action
 (No. 20-3825) and in Evraz’s action (No. 20-3869), the court
 found that U.S. Steel had “established its piggyback stand-
 ing.” Id. But the court determined that none of the pro-
 posed intervenors had “address[ed], much less
 establish[ed], either their independent constitutional
 standing or their piggyback standing” in the remaining
 four cases (Nos. 21-5, 21-15, 21-27, 21-93). Id.
     Having determined that U.S. Steel had standing, the
 court then considered whether it was entitled to interven-
 tion under Rule 24(a)(2), applying the following four-part
 test:
    (1) the motion must be timely; (2) the moving party
    must claim an interest in the property or transac-
    tion at issue that is “‘legally protectable’—merely
    economic interests will not suffice”; (3) “that inter-
    est’s relationship to the litigation must be ‘of such
    a direct and immediate character that the interve-
    nor will either gain or lose by the direct legal oper-
    ation and effect of the judgment”; and (4) “the
    movant must demonstrate that said interest is not
    adequately addressed by the government’s partici-
    pation.”
 Decision, 519 F. Supp. 3d at 1323 (first quoting Wolfsen
 Land & Cattle Co. v. Pac. Coast Fed’n of Fishermen’s
 Ass’ns, 695 F.3d 1310, 1315 (Fed. Cir. 2012); then quoting
 Am. Mar. Transp., Inc. v. United States, 870 F.2d 1559,
 1562 (Fed. Cir. 1989)). 2 Applying this standard, the court



    2   Although Wolfsen and American Maritime involved
 Court of Federal Claims Rule 24—rather than CIT Rule
 24—the Court of International Trade determined that “the
Case: 21-2172    Document: 61      Page: 10     Filed: 09/08/2022




 10                    CALIFORNIA STEEL INDUSTRIES, INC.   v. US



 found the motions timely but concluded that “they fail[ed]
 to satisfy the other three elements of the Federal Circuit’s
 test for intervention as a matter of right under
 Rule 24(a)(2).” Id. at 1328.
      The court found no legally protectable interests in
 Commerce’s denials of the importers’ § 232 exclusion re-
 quests. Id. at 1325–26. “The problem with [U.S. Steel’s] ar-
 guments,” the court explained, “is that upholding
 Commerce’s exclusions will not provide the [proposed] in-
 tervenors with sales opportunities” since, “despite denial of
 the exclusion requests, U.S. Steel did not subsequently
 supply the products at issue to [the importers].” Id. at 1326.
 So “the only ‘interest’ identified by U.S. Steel in this matter
 is the indirect economic benefit U.S. Steel believes it would
 receive by ensuring that [the importers are] injured by un-
 fair tariff treatment.” Id.
     The results here, the court determined, “would be the
 same even if, hypothetically, the imports in question were
 suspended and gathering dust in port warehouses pending
 the outcome of this litigation.” Id. Thus, any gain would “be
 both indirect and contingent, resulting not from the direct
 effect of the judgment but instead from [the importers’]
 choice to purchase from the proposed intervenors rather
 than completing the imports.” Id.
     The court went on, because U.S. Steel seeks “the same
 relief as the government, their entry into these cases is pre-
 sumptively barred unless they demonstrate that their



 rationale of Wolfsen and American Maritime [is] directly
 controlling in the Court of International Trade” because
 “the Federal Circuit applied authorities that interpreted
 Federal Rule of Civil Procedure 24” and “[t]he relevant
 Court of Federal Claims rule is—like th[e] [CIT’s] Rule
 24—drawn verbatim from Federal Rule of Civil Procedure
 24.” Decision, 519 F. Supp. 3d at 1323 n.15.
Case: 21-2172    Document: 61      Page: 11   Filed: 09/08/2022




 CALIFORNIA STEEL INDUSTRIES, INC.   v. US                 11



 participation could add some material aspect beyond what
 is already present.” Id. at 1327 (cleaned up). The court con-
 cluded that U.S. Steel had made no such showing, having
 “assert[ed] only that the government’s sovereign interest in
 maintaining the Section 232 exclusion process does not en-
 compass their proprietary interests in these specific trans-
 actions.” Id.
     The court further observed that the proposed interve-
 nors had contended that “they [could] make ‘factual contri-
 butions’ that w[ould] cure ‘imperfect administrative
 records.’” Id. at 1328. But the court gave no weight to such
 contentions, having instead determined that any such “‘fac-
 tual contributions’ would not ‘add some material aspect to
 the case beyond what is already present’” since “judicial re-
 view is confined to the existing administrative records in
 these matters.” Id. (quoting Wolfsen, 694 F.3d at 1318).
     The Court of International Trade concluded that the
 proposed intervenors were not entitled to intervention as a
 matter of right under Rule 24(a)(2), id., and also decided
 that they were not eligible for permissible intervention un-
 der Rule 24(b)(1), see id. at 1329–35. 3 The court thus de-
 nied the motions to intervene. The proposed intervenors
 appeal. “Denial of a motion to intervene is a final judgment
 and immediately appealable.” Wolfsen, 695 F.3d at 1314.
 We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(5).
                              II
     “This court has not previously identified the standard
 to be applied when reviewing a trial court’s denial of a mo-
 tion to intervene as of right.” Wolfsen, 695 F.3d at 1314.
 The proposed intervenors and the government assert that
 we should review a denial of intervention de novo. The im-
 porters disagree, contending that we should review for


     3  The proposed intervenors do not challenge any per-
 missive intervention determinations.
Case: 21-2172    Document: 61       Page: 12   Filed: 09/08/2022




 12                   CALIFORNIA STEEL INDUSTRIES, INC.   v. US



 abuse of discretion and pointing out that we have “ex-
 pressly noted” this in an earlier, unpublished opinion.
 Plaintiffs-Appellees’ Answering Br. 11 (citing Abbott
 Lab’ys v. Diamedix Corp., No. 94-1345, 1994 WL 782247,
 at *2 (Fed. Cir. July 26, 1994)). But we had noted, in
 Wolfsen, that the regional circuits “are split on the ques-
 tion, though slightly more courts favor de novo review.”
 695 F.3d at 1314. There, we found no need to decide the
 issue because we “would affirm under both proposed stand-
 ards of review,” and so “the question of the standard to ap-
 ply [was] non-dispositive.” Id. We reach the same
 conclusion here.
    We review questions of standing de novo. Shukh v.
 Seagate Tech., LLC, 803 F.3d 659, 663 (Fed. Cir. 2015).
                              III
      The Court of International Trade denied the following
 motions to intervene for lack of standing: U.S. Steel’s mo-
 tions to intervene in the cases brought by AM/NS Calvert
 (No. 21-5) and California Steel (No. 21-15); Electral-
 loy/G.O. Carlson’s motions to intervene in the cases
 brought by Valbruna (No. 21-27) and Voestalpine and Edro
 (No. 21-93); and Crucible’s, Ellwood City Forge’s, and
 Ellwood Specialty Steel’s motion to intervene in the case
 brought by Voestalpine and Edro (No. 21-93). While the
 court found that U.S. Steel had standing in the remaining
 two cases—brought by North American Interpipe
 (No. 20-3825) and by Evraz (No. 20-3869)—the Court of In-
 ternational Trade still denied U.S. Steel’s motions to inter-
 vene in those cases since U.S. Steel had not established it
 was entitled to intervention under Court of International
 Trade Rule 24(a)(2). The proposed intervenors challenge
 the Court of International Trade’s denials, arguing that in
 all cases they both have standing and are entitled to inter-
 vene under Rule 24(a)(2).
     Although we ultimately affirm the Court of Interna-
 tional Trade’s decision denying all of the motions to
Case: 21-2172    Document: 61      Page: 13    Filed: 09/08/2022




 CALIFORNIA STEEL INDUSTRIES, INC.   v. US                  13



 intervene for lack of entitlement under Rule 24(a)(2), we
 begin by addressing the court’s decisions on standing be-
 cause standing is a threshold jurisdictional question. See
 Town of Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct.
 1645, 1648, 1650–51 (2017).
                               A
     The proposed intervenors contend that the Court of In-
 ternational Trade erred in concluding that they must es-
 tablish standing to intervene. They also assert that, even if
 standing were necessary to intervene, the proposed inter-
 venors have established such standing. Although we agree
 with the trial court that all of the intervenors must estab-
 lish standing, we conclude that they did so here.
                               1
      “For all relief sought, there must be a litigant with
 standing, whether that litigant joins the lawsuit as a plain-
 tiff, a coplaintiff, or an intervenor of right.” Town of Ches-
 ter, 137 S. Ct. at 1651. This means that, “at the least, an
 intervenor of right must demonstrate Article III standing
 when it seeks additional relief beyond that which the plain-
 tiff requests.” Id.
      While the proposed intervenors admit that a plaintiff-
 intervenor must have standing to intervene, see id., in their
 view, “it is unnecessary for prospective defendant-interve-
 nors to establish Article III standing” since “intervention
 on the side of the defendant at the trial court level neces-
 sarily does not expand the claims at issue,” Appellants’
 Opening Br. 17–18. They reason that this is because the
 plaintiff or plaintiff-intervenor is “the party invoking fed-
 eral jurisdiction” who “bears the burden of establishing”
 standing. Id. at 18 (quoting Spokeo, Inc. v. Robins, 578 U.S.
 330, 338 (2016)). So, since “[h]ere, the justiciable case or
 controversy between plaintiff and defendant satisfies Arti-
 cle III,” the proposed intervenors assert that “a party seek-
 ing to intervene need not demonstrate that he has
Case: 21-2172    Document: 61      Page: 14    Filed: 09/08/2022




 14                    CALIFORNIA STEEL INDUSTRIES, INC.   v. US



 standing.” Id. at 18 (quoting Chiles v. Thornburgh,
 865 F.2d 1197, 1213 (11th Cir. 1989)). We disagree.
     The proposed intervenors’ only basis for distinguishing
 between plaintiff- and defendant-intervenors rests on the
 premise that intervenors’ motivations to join a suit align
 with the motivations of the traditional parties to the case.
 Based on that premise, they argue that a defendant-inter-
 venor should be treated like a defendant. But a defendant-
 intervenor does not enter litigation in the same way as a
 traditional defendant. Though it is true that “Article III
 standing is not a threshold determination that courts nor-
 mally make before allowing a defendant to enter a case,”
 this is because “[t]he standing inquiry is generally ‘directed
 at those who invoke the court’s jurisdiction,’ and most de-
 fendants are pulled into a case unwillingly.” Crossroads
 Grassroots Pol’y Strategies v. Fed. Election Comm’n,
 788 F.3d 312, 316 (D.C. Cir. 2015) (citation omitted).
     A defendant-intervenor does not fit the same mold as
 the traditional unwilling defendant. Rather, a defendant-
 intervenor actively seeks to participate in the resolution of
 a case in which the plaintiff did not bring a claim against
 or request any relief from the proposed intervenor. Thus,
 “where a party tries to intervene as another defendant,”
 that defendant-intervenor must “demonstrate Article III
 standing.” Id.
                               2
     The proposed intervenors assert that the Court of In-
 ternational Trade erred in determining that they lacked
 standing in the suits brought by AM/NS Calvert (No. 21-5),
 California Steel (No. 21-15), Valbruna (No. 21-27), and
 Voestalpine and Edro (No. 21-93). In their view, “a simple
 comparison of the [g]overnment’s prayer for relief with
 those [in the proposed intervenors’] Proposed Answers es-
 tablishes that” the proposed intervenors and the govern-
 ment seek the same relief, thereby conferring standing
Case: 21-2172    Document: 61      Page: 15     Filed: 09/08/2022




 CALIFORNIA STEEL INDUSTRIES, INC.   v. US                   15



 upon the proposed intervenors. Appellants’ Opening
 Br. 19. We agree.
     Because in each of these cases the proposed interve-
 nors’ requested relief is largely identical to the govern-
 ment’s prayer for relief, the proposed intervenors have
 established piggyback standing. 4 Compare Appx4833
 (“U.S. Steel respectfully requests that judgment be entered
 sustaining the decision of Commerce to deny [§] 232 steel
 tariff exclusions requested by Calvert, and granting such
 other and further relief as may be just and appropriate.”),
 and Appx7232 (same), with Appx4883 (Government “re-
 quests that the Court enter judgment in its favor, order
 that the complaint be dismissed, and grant defendant such
 other and further relief as the Court may deem just and
 proper.”), and Appx7297 (same); see also Appx9371,
 Appx11628, Appx11719, Appx11745 (Electralloy/G.O.
 Carlson, Ellwood City, Ellwood Specialty Steel, and Cruci-
 ble requesting relief in the lawsuits brought by Valbruna
 or Voestalpine and Edro identical to the relief requested by
 U.S. Steel in the lawsuits brought by Calvert or California
 Steel).



     4    Even if it were unclear whether the proposed inter-
 venors requested additional relief beyond what the govern-
 ment requested, the appropriate action would have been
 for the Court of International Trade to request clarification
 from the parties before sua sponte raising and deciding the
 standing inquiry. See Town of Chester, 137 S. Ct. at 1652
 & n.4 (finding that the proposed intervenors’ statements
 “at best le[ft] it ambiguous whether” the proposed interve-
 nor sought damages for itself or was simply seeking the
 same damages as the party it moved to join; noting that
 “[t]his confusion needs to be dispelled” and that the court
 is “not inclined to resolve it in the first instance”; vacating
 the judgment and remanding the case since “the Court of
 Appeals did not resolve this ambiguity”).
Case: 21-2172     Document: 61      Page: 16     Filed: 09/08/2022




 16                     CALIFORNIA STEEL INDUSTRIES, INC.   v. US



                                B
      Although the proposed intervenors have established
 standing, they must still identify a legally protectable in-
 terest to qualify as intervenors under Rule 24(a)(2). The
 proposed intervenors contend that they have a legally pro-
 tectable interest in Commerce’s denials of the importers’
 exclusion requests, considering the proposed intervenors’
 “administrative participation, direct economic stake, and
 position as intended beneficiaries” of the President’s ad
 valorem tariff. Appellants’ Reply Br. 1. They assert that
 (1) “participation in adversarial administrative proceed-
 ings bestows a Rule 24(a)(2) interest in the result ob-
 tained,” id. at 8, (2) “actions to undo tariffs that specifically
 protect domestic producers give rise to economic interests
 that unfavorable judgments would impair,” id. at 15, and
 (3) “judgments removing tariff protection may practically
 impair the interests of direct beneficiaries of those tariffs,”
 id. at 22. We disagree.
      Even if the proposed intervenors “were active adminis-
 trative parties, consistent with Commerce’s regulations,”
 as they claim, id. at 10, this is an insufficient basis to find
 that the proposed intervenors have a legally protectable in-
 terest in this case. As the Court of International Trade cor-
 rectly observed, § 232 permits Commerce to hear from
 domestic parties before considering whether to grant or
 deny an exclusion request, but it “does not require Com-
 merce to do so, nor does it impose any requirement that
 Commerce—much less th[e] Court [of International
 Trade]—permit outsiders to voice objections to any exclu-
 sions that the Department might grant.” Decision, 519 F.
 Supp. 3d at 1324. And Commerce’s decision to hear such
 objections “is, in effect, an act of administrative grace that
 creates no protected legal interests.” Id. at 1324–25. Like-
 wise, “Commerce’s administrative scheme implementing
 [§] 232 permits any domestic person or entity to voice ob-
 jections to exclusions requests,” but the statute “does not
 require Commerce to” hear from domestic entities. Id. at
Case: 21-2172    Document: 61      Page: 17    Filed: 09/08/2022




 CALIFORNIA STEEL INDUSTRIES, INC.   v. US                  17



 1324–25. So, “[f]or purposes of Rule 24(a)(2), any scheme
 such as Commerce’s here that effectively permits anyone to
 participate in administrative proceedings confers a legally
 protectable interest on no one.” Id. (citing Lujan v. Defs. of
 Wildlife, 504 U.S. 555, 577 (1992) (holding that Congress
 may not “convert the undifferentiated public interest in ex-
 ecutive officers’ compliance with the law into an individual
 right vindicable in the courts” (cleaned up))). That the pro-
 posed intervenors chose to seize on Commerce’s adminis-
 trative grace and object to the pertinent requests does not
 transform their participation during the administrative
 proceedings into a legally protectable interest during sub-
 sequent judicial proceedings. And the proposed interve-
 nors’ alleged economic interests cannot suffice either.
 Wolfsen, 695 F.3d at 1315 (explaining that “mere[] eco-
 nomic interests will not suffice” to establish that a pro-
 posed intervenor has a legally protectable interest).
     Since the proposed intervenors failed to identify a le-
 gally protectable interest, as is required to establish inter-
 vention as of right under Rule 24(a)(2), the Court of
 International Trade rightly denied the motions to inter-
 vene. And without an identifiable, legally protectable inter-
 est, the proposed intervenors’ arguments about the
 practicable impairment of their interests have no merit.
 See Nat. Res. Def. Council v. U.S. Nuclear Regul. Comm’n,
 578 F.2d 1341, 1345 (10th Cir. 1978) (“[T]he question of im-
 pairment is not separate from the question of existence of
 an interest.”).
     Further, the proposed intervenors must show that
 their “participation could add some material aspect beyond
 what is already present.” Wolfsen, 695 F.3d at 1318. And
 they make no such demonstration here. The proposed in-
 tervenors admit that they seek the same relief as the gov-
 ernment and emphasize only their potential “factual
 contributions”—given that they are better situated to prove
 their production capabilities compared to the govern-
 ment—which are irrelevant since the administrative
Case: 21-2172    Document: 61      Page: 18   Filed: 09/08/2022




 18                   CALIFORNIA STEEL INDUSTRIES, INC.   v. US



 record is generally closed once before the judiciary. See Ax-
 iom Res. Mgmt., Inc. v. United States, 564 F.3d 1374, 1379–
 80 (Fed. Cir. 2009). Without more, the proposed interve-
 nors fail to show that their participation could add any ma-
 terial aspect beyond what is already present.
                              IV
     The Court of International Trade should have found
 that the proposed intervenors established piggyback stand-
 ing in all six cases before us on appeal. Notwithstanding
 this error, the court correctly determined that none of the
 proposed intervenors had identified a legally protectable
 interest. We accordingly affirm the Court of International
 Trade’s decision denying the motions to intervene.
                        AFFIRMED
Case: 21-2172    Document: 61           Page: 19        Filed: 09/08/2022




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

       CALIFORNIA STEEL INDUSTRIES, INC.,
                 Plaintiff-Appellee

                                   v.

                      UNITED STATES,
                      Defendant-Appellee

                                   v.

      UNITED STATES STEEL CORPORATION,
               Defendant-Appellant
              ______________________

                         2021-2172
                   ______________________

    Appeal from the United States Court of International
 Trade in 1:21-cv-00015-MMB, Judge M. Miller Baker.

            -------------------------------------------------

        NORTH AMERICAN INTERPIPE, INC.,
                Plaintiff-Appellee

                                   v.

                      UNITED STATES,
                      Defendant-Appellee
Case: 21-2172    Document: 61           Page: 20        Filed: 09/08/2022




 2                      CALIFORNIA STEEL INDUSTRIES, INC.         v. US



                                   v.

      UNITED STATES STEEL CORPORATION,
               Defendant-Appellant
              ______________________

                         2021-2180
                   ______________________

    Appeal from the United States Court of International
 Trade in No. 1:20-cv-03825-MMB, Judge M. Miller Baker.

            -------------------------------------------------

                       EVRAZ INC. NA,
                       Plaintiff-Appellee

                                   v.

                      UNITED STATES,
                      Defendant-Appellee

                                   v.

      UNITED STATES STEEL CORPORATION,
               Defendant-Appellant
              ______________________

                         2021-2181
                   ______________________

    Appeal from the United States Court of International
 Trade in No. 1:20-cv-03869-MMB, Judge M. Miller Baker.

            -------------------------------------------------

                  AM/NS CALVERT LLC,
                     Plaintiff-Appellee
Case: 21-2172    Document: 61           Page: 21        Filed: 09/08/2022




 CALIFORNIA STEEL INDUSTRIES, INC.        v. US                      3




                                   v.

                      UNITED STATES,
                      Defendant-Appellee

                                   v.

      UNITED STATES STEEL CORPORATION,
               Defendant-Appellant
              ______________________

                         2021-2182
                   ______________________

    Appeal from the United States Court of International
 Trade in No. 1:21-cv-00005-MMB, Judge M. Miller Baker.

            -------------------------------------------------

        VALBRUNA SLATER STAINLESS, INC.,
                Plaintiff-Appellee

                                   v.

                      UNITED STATES,
                      Defendant-Appellee

                                   v.

            ELECTRALLOY/G.O. CARLSON,
                 Defendant-Appellant
                ______________________

                         2021-2183
                   ______________________
Case: 21-2172    Document: 61           Page: 22        Filed: 09/08/2022




 4                      CALIFORNIA STEEL INDUSTRIES, INC.         v. US



    Appeal from the United States Court of International
 Trade in No. 1:21-cv-00027-MMB, Judge M. Miller Baker.

            -------------------------------------------------

     VOESTALPINE HIGH PERFORMANCE METALS
       CORP., EDRO SPECIALTY STEELS, INC.,
                 Plaintiffs-Appellees

                                   v.

                      UNITED STATES,
                      Defendant-Appellee

                                   v.

      ELECTRALLOY/G.O. CARLSON, CRUCIBLE
      INDUSTRIES LLC, ELLWOOD CITY FORGE
      COMPANY, ELLWOOD SPECIALTY STEEL,
                Defendants-Appellants
               ______________________

                         2021-2185
                   ______________________

    Appeal from the United States Court of International
 Trade in No. 1:21-cv-00093-MMB, Judge M. Miller Baker.

                   ______________________

 NEWMAN, Circuit Judge, dissenting.
     This appeal concerns the right of certain domestic steel
 producers to intervene in the appeal of tariff proceedings
 (here a tariff whose purpose is to support domestic steel
 manufacturing capacity for products critical to national se-
 curity) by imposing a tariff on corresponding imported
 steel. The court now denies these domestic steel producers
Case: 21-2172    Document: 61      Page: 23     Filed: 09/08/2022




 CALIFORNIA STEEL INDUSTRIES, INC.   v. US                     5



 the right to participate in the appeal to the Court of Inter-
 national Trade concerning requests for relief from those
 tariffs. 1 The panel majority rules that although these do-
 mestic steel producers have standing to intervene, they do
 not have a legally protectable interest. Maj. Op. at 17.
 However, the authorizing statute contemplates participa-
 tion by affected domestic industries, in service to the na-
 tional security purposes of this statute. From the denial of
 the requested interventions, I respectfully dissent.
                         BACKGROUND
     Presidential Proclamation No. 9705, Adjusting Imports
 of Steel into the United States, was issued in 2018 and de-
 clared that:
     [S]teel articles are being imported into the United
     States in such quantities and under such circum-
     stances as to threaten to impair the national secu-
     rity of the United States.
 83 Fed. Reg. at 11,625 (Mar. 8, 2018). The Proclamation,
 applying Section 232 of the Trade Expansion Act of 1962,
 19 U.S.C. § 1862, imposes:
     a global tariff of 24 percent on imports of steel arti-
     cles in order to reduce imports to a level that the
     Secretary assessed would enable domestic steel
     producers to use approximately 80 percent of exist-
     ing domestic production capacity and thereby



     1   North American Interpipe, Inc. v. United States,
 No. 03825; Evrz Inc. NA v. United States, 20-03869;
 AM/NS Calvert LLC v. United States, 21-0005; California
 Steel Indus., Inc. v. United States, 21-00015; Valrbuna
 Slater Stainless, Inc. v. United States, 21-00027; and
 Voestalpine High Performance Metals Corp. v. United
 States, 519 F. Supp. 3d 1313 (Ct. Int’l Tr. 2021).
Case: 21-2172    Document: 61      Page: 24     Filed: 09/08/2022




 6                     CALIFORNIA STEEL INDUSTRIES, INC.   v. US



     achieve long-term economic viability through in-
     creased production.
 Id. The Commerce Department is charged with adminis-
 tering the tariff. Id.
      Commerce established a procedure whereby domestic
 companies importing the listed steel products can seek ex-
 clusion from the Section 232 tariff. 83 Fed. Reg. at 46,057–
 58 (Sept. 11, 2018) (allowing “individuals or organizations
 located in the United States . . . using steel in business ac-
 tivities” to file tariff exclusion requests). Importers seeking
 such tariff exclusion are required to demonstrate that steel
 produced in the United States cannot meet their needs be-
 cause the specific item is not produced in adequate quality
 or amount. Id.
     California Steel and other importers (collectively, “Cal.
 Steel”) sought exclusion from the Section 232 tariff for hun-
 dreds of steel items during the 2018–2020 period. Cal.
 Steel asserted that domestic producers were unable to
 meet their needs for particular products or purposes. U.S.
 Steel and other domestic steel producers (collectively, “U.S.
 Steel”) opposed those exclusion requests on the ground that
 domestic producers could provide all the needed steel, and
 that the Section 232 tariff should be applied.
     When Commerce denied Cal. Steel’s requests for tariff
 exclusion, the importers paid the duties, and now seek re-
 funds in the Court of International Trade (“CIT”). U.S.
 Steel seeks to intervene under CIT Rule 24, which allows
 intervention when economic interests are affected and the
 intervenor’s interest is not adequately represented by any
 party to the action. The CIT denied intervention, leading
 to this appeal.
                          DISCUSSION
     My colleagues hold that although the would-be interve-
 nors have standing, they do not have a legally protectable
Case: 21-2172     Document: 61      Page: 25    Filed: 09/08/2022




 CALIFORNIA STEEL INDUSTRIES, INC.   v. US                     7



 interest. In my view, the requested intervention should be
 permitted.
      United States Steel Corp. and other domestic steel pro-
 ducers participated as objectors 2 to requested tariff exclu-
 sions, having the right to participate in the Commerce
 proceedings. 83 Fed. Reg. at 12,111 (Mar. 19, 2018) (“Any
 individual or organization in the United States may file ob-
 jections to steel exclusion requests . . . .”). An objector does
 not lose that right when appeal is taken. Although the
 panel majority states that the regulation does not “effec-
 tively permit[] anyone to participate” in a subsequent ap-
 peal, Maj. Op. at 17, all of these would-be intervenors were
 participants in the Commerce proceeding and are directly
 affected by the tariff. U.S. Steel argues that it has a legally
 protectable interest and the right to participate under CIT
 Rule 24 as well as under the statute governing this tariff,
 19 U.S.C. § 1862.
     Intervention under CIT Rule 24 requires that the mo-
 vant “claim some interest in the property affected by the
 case” where “that interest’s relationship to the litigation
 must be ‘of such a direct and immediate character that the
 intervenor will either gain or lose by the direct legal oper-
 ation and effect of the judgment.’” Wolfsen Land & Cattle
 Co. v. Pac. Coast Fed’n of Fishermen’s Ass’ns, 695 F.3d
 1310, 1315 (Fed. Cir. 2012) (quoting Am. Marine Transp.,
 Inc. v. United States, 870 F.2d 1559, 1561 (Fed. Cir. 1989)
 (emphases in original)). “These requirements are con-
 strued in favor of intervention.” Wolfsen, 695 F.3d at 1315.
 U.S. Steel argues that Rule 24 provides objectors with the




     2   The parties to tariff request proceedings are re-
 ferred to as “requesters” or “objectors” in the administra-
 tive proceedings. 15 C.F.R. § 705 Supp. 1(b).
Case: 21-2172    Document: 61      Page: 26    Filed: 09/08/2022




 8                     CALIFORNIA STEEL INDUSTRIES, INC.   v. US



 right to defend the results of a proceeding in which it par-
 ticipated and by which it is affected.
      Intervention by non-parties has been analyzed in a va-
 riety of circumstances. See, e.g., In re Sierra Club, 945 F.2d
 776, 779–80 (4th Cir. 1991), where the court allowed inter-
 vention in the district court in a dispute over the constitu-
 tionality of a regulation. The Fourth Circuit explained that
 because the court’s enjoining of parts of an environmental
 regulation would “impede Sierra Club’s ability to protect
 its interest in the [related] administrative proceeding,” Si-
 erra Club had the right to intervene. Id. at 779.
      CIT Rule 24 does not authorize intervention as of right
 when the “existing parties adequately represent [the inter-
 venor’s] interest.” However, “[t]he requirement of the Rule
 is satisfied if the applicant shows that representation of his
 interest ‘may be’ inadequate; and the burden of making
 that showing should be treated as minimal.” Trbovich v.
 United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972).
 Here, the United States explicitly “take[s] no position as to
 whether the United States adequately represents the man-
 ufacturers’ interests.” Gov’t Br. 23. This statement rebuts
 the “presumption that the government as sovereign ade-
 quately represents the interest of citizens concerning mat-
 ters that invoke ‘sovereign interests.’” Wolfsen, 695 F.3d at
 1319 (Reyna, J., concurring). Nor can the government be
 charged with knowledge of the economic interests of the in-
 tervenors, sufficient to adequately represent those inter-
 ests.
     The multiplicity of imported products and the impact
 on the various domestic producers weigh in favor of permit-
 ting intervention. The U.S. Steel objectors have clear eco-
 nomic interests in these tariff exclusion requests, and meet
 the requirements of Rule 24(a)(2) that they have “an inter-
 est relating to the property or transaction that is the
Case: 21-2172    Document: 61     Page: 27    Filed: 09/08/2022




 CALIFORNIA STEEL INDUSTRIES, INC.   v. US                  9



 subject of the action,” and no “existing parties adequately
 represent that interest.”
     Fair judicial process favors permitting affected voices
 to be heard. The domestic producers meet the intervention
 standards of Rule 24. I discern no reason to deny interven-
 tion to the entities that were objectors and are directly af-
 fected by the imposition of this tariff. From my colleagues’
 contrary ruling, I respectfully dissent.